Citation Nr: 1749708	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to December 1985 and from April 1987 to February 1988, and served with the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2012, the Veteran testified at a video conference hearing at the RO before a Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  The Veterans Law Judge who conducted the August 2012 hearing was unavailable to participate in the decision made on appeal, so the Veteran was offered the chance to appear before another Veterans Law Judge in an April 2016 letter.  The Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In July 2014, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran experienced symptoms consistent with a right shoulder injury during service, he has a current diagnosis of a right shoulder rotator cuff tendinopathy, and a competent and credible medical opinion provides evidence of a relationship between his in-service injury and his current disability.  

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran experienced symptoms consistent with a cervical spine injury, he has a current diagnosis of a degenerative joint disease of the cervical spine, and a competent and credible medical opinion provides evidence of a relationship between his in-service injury and his current disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability, to include right shoulder rotator cuff tendinopathy, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a), 3.321 (2016).

2.  The criteria for service connection for a cervical spine disability, to include degenerative joint disease of the cervical spine, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a), 3.321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) indicate that the Veteran injured his shoulder in July 1987.  The April 2015 VA examiner diagnosed the Veteran with right shoulder rotator cuff tendinopathy.  The September 2017 independent medical examiner opined that it is at least as likely as not that the Veteran's right shoulder disability had its onset during the Veteran's service.  Further, the medical examiner explained that pain from rotator cuff tendinopathy can be tolerable for longer periods and this could explain why the Veteran did not seek treatment between 1989 and 2010.  The three Shedden elements are met, as there is evidence of an in-service injury to the Veteran's right shoulder, there is a current right shoulder disability, and there is competent evidence of a nexus between the two.  Thus, service connection is warranted for a right shoulder disability, to include right shoulder rotator cuff tendinopathy.  

The Veteran's STRs indicate that the Veteran injured his shoulder in July 1987.  At the August 2012 hearing he testified that he has had continuing neck pain since 1989.  The April 2015 VA examiner diagnosed the Veteran with degenerative joint disease, cervical spine.  The September 2017 independent medical examiner opined that it is at least as likely as not that the Veteran's degenerative joint disease of the cervical spine had its onset during the Veteran's service.  Further, the medical examiner explained that pain from degenerative joint disease of the cervical spine can be tolerable for longer periods and this could explain why the Veteran did not seek treatment between 1989 and the August 2012 hearing.  The three Shedden elements are met, as there is evidence of an in-service injury to the Veteran's cervical spine, there is a current cervical spine disability, and there is competent evidence of a nexus between the two.  Thus, service connection is also warranted for degenerative joint disease of the cervical spine.  


ORDER

Entitlement service connection for a right shoulder disability, to include right shoulder rotator cuff tendinopathy, is granted. 

Entitlement to service connection for a cervical spine disability, to include degenerative joint disease of the cervical spine, is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


